The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred.
*664Crops, growing upon land, are not goods and chattels, within the meaning of the Statute of Frauds, and will pass by deed or conveyance, from the very necessity of the case, as they are not susceptible of manual delivery until harvested and reduced to actual possession.
The instructions given by the Court below, at the request of the defendants, as we think, are repugnant and contradictory to those before given, at the instance of the plaintiff, and were calculated to mislead the jury.
Judgment reversed and cause remanded.